DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 12/07/2021 has been received and considered. Claims 1-38 are presented for examination.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sheetal S. Patel on 12/9/21. 
Please amend the claims as follows:
Claims 1-38 have been replaced with claims 1-38 in the attachment (see attachment “Examiner’s Proposed Claim Amendments”).
The claims have been amended to overcome 112 issues. 

Allowable Subject Matter
Claims 1-38 are allowed over prior art of record. 
The following is a statement of reasons for the indication of allowable subject matter: 
none of the prior art of record taken either alone or in combination disclose
claim 1, "… design an attitude control system (ACS) controller… deriving… system equations… to determine… effective proportional and derivative gains… Kp and Kd… determining… gain matrices Kq and Kω and stiffness coefficient and damping coefficient, Ks and Cd… of all the interfaces between each of the… joined entities, from… Kp and Kd; programming the ACS controller with… Kq and Kω and selecting springs with stiffness coefficient Ks and dampers with damping coefficient Cd for all interfaces… iterating… after incrementing a convergence requirement… σthreshold when an estimated control performance does not meet the design acceptance criterion and until mechanical system dynamics meets the design acceptance criterion…", 
                        
                            ω
                        
                     and stiffness coefficient and damping coefficient, Ks and Cd… for lowest γ in range Γ, computing a lowest singular value σmin of matrix L+γG… constructing a Lyapunov function candidate V as defined by V = vTMv + єvTMq + qTPq where… є and matrix P satisfies a condition that… [M єM ; єM P] is positive definite; setting a variable σthreshold to tolerance factor εmin; selecting… Kp and Kd such that W is a negative definite and has a minimum singular value σmin > σthreshold; computing… Kq and stiffness coefficient Ks and… Kω and Cd from… Kp and Kd… programming the ACS controller with… matrices Kq and Kω and selecting springs with stiffness coefficient Ks and dampers with damping coefficient Cd for all interfaces between each of the… joined entities… iterating… after incrementing σthreshold when the control performance is not acceptable and until the mechanical system dynamics meets a design acceptance criterion…",
and claim 29, "… deriving… system equations… to determine… effective proportional and derivative gains… Kp and Kd… determining… gain matrices Kq and Kω and stiffness and damping coefficients, Ks and Cd… of all the interfaces between each of… joined entities, from… Kp and Kd… programming the ACS controller with… matrices Kq and Kω and selecting springs with stiffness coefficient Ks and dampers with damping coefficient Cd for all interfaces… iterating… after incrementing a convergence requirement… σthreshold when… control performance is not acceptable and until mechanical system dynamics meets a design acceptance criterion…",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine neither the nor the reference with to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.


Response to Arguments
Regarding the claim objections, the rejections are rendered moot by the amendment.
Regarding the rejections under 112, the rejections are rendered moot by the amendment and Examiner’s Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		12/14/2021Primary Examiner, Art Unit 2146